Citation Nr: 0414738	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  03-24 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

3.  Entitlement to a compensable evaluation for right ear 
mastoidectomy residuals, other than hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from September 1963 to 
October 1967.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).

Defective hearing in the right ear with mastoidectomy, 
healed, was granted service connection in a rating decision 
dated in March 1968; a noncompensable evaluation was assigned 
effective October 3, 1967.  A February 2003 rating decision 
granted service connection for tinnitus and bilateral 
sensorineural hearing loss; a 10 percent evaluation was 
assigned for tinnitus and a noncompensable evaluation was 
assigned for bilateral hearing loss, effective June 28, 2002.  
The veteran timely appealed the zero percent evaluations.  
Since bilateral hearing loss was separately service connected 
in February 2003, the original service connected disability 
of defective hearing in the right ear with mastoidectomy was 
renamed as right ear mastoidectomy residuals other than 
hearing loss.

Based on the above procedural history, the Board finds that 
the veteran's rating claims involving tinnitus and bilateral 
hearing loss are original claims that were placed in 
appellate status by a notice of disagreement expressing 
disagreement with the initial rating awards dated in February 
2003.  Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  The veteran has persistent and recurrent tinnitus, and 
the veteran is receiving the maximum schedular evaluation for 
tinnitus.

2.  An October 2002 VA audiological examination shows that 
the veteran has an average pure tone threshold of 89 decibels 
in the right ear, with speech recognition ability of 92 
percent; and an average pure tone threshold of 40 decibels in 
the left ear, with speech recognition ability of 96 percent.  
Accordingly, the veteran's bilateral hearing loss disability 
is manifested by Level VIII hearing acuity in the right ear, 
and Level I hearing acuity in the left ear.

3.  The veteran's right mastoidectomy residuals do not 
involve suppuration or aural polyps.


CONCLUSIONS OF LAW

1. An initial evaluation in excess of 10 percent for tinnitus 
is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.87, Diagnostic Code 6260 (2003).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2003).

3.  The criteria for a compensable evaluation for right ear 
mastoidectomy residuals other than hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.87, Diagnostic Code 6299-6200 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

However, as will be discussed below, the outcome of the issue 
of entitlement to an initial evaluation in excess of 10 
percent for tinnitus revolves around the interpretation of 
the relevant regulation.  The United States Court of Appeals 
for Veterans Claims (Court) has held that the VCAA has no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive of the 
matter.  See Manning v. Principi, 16 Vet. App. 534, 542-3 
(2002) and cases cited therein.  Consequently, the VCAA is 
not applicable to this issue.  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the other two issues decided herein.  

In July and September 2002, the RO sent the veteran letters, 
with a copy to his representative, in which he was informed 
of the requirement needed to establish entitlement to an 
increased evaluation for bilateral hearing loss.  This 
notification would apply to the original issue renamed as 
entitlement to a compensable evaluation for service-connected 
disability of right ear mastoidectomy residuals and to the 
downstream issue of a compensable evaluation for bilateral 
hearing loss that resulted from the veteran's June 2002 claim 
for increase.  See VAOPGCPREC 8-03; 69 Fed. Reg. 25180 
(2004).  The letters explained that VA would make reasonable 
efforts to help him get additional evidence provided he 
authorized VA to obtain the additional evidence and properly 
identified it.  Private medical evidence was subsequently 
received from the veteran.  There is no indication in the 
record that additional evidence relevant to the issues of 
compensable evaluations for bilateral hearing loss and right 
ear mastoidectomy residuals is available and not part of the 
claims file.  Based on this record, the Board finds that VA's 
duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, the veteran 
has been provided relevant VA examinations, including in 
October 2002 and January 2003.  The Board concludes that all 
available evidence that is pertinent to the issues of 
compensable evaluations for bilateral hearing loss and right 
ear mastoidectomy residuals has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on both issues.  There is no indication that 
additional relevant evidence exists, and the veteran has not 
pointed to any additional information that needs to be added 
to his VA claims folder with respect to these issues.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2003).  
The Board is aware of the Court decision in the case of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In this 
case, it was essentially held that the notice and assistance 
provisions of the VCAA should be provided to a claimant prior 
to any adjudication of the claim.  However, since 
preadjudication notice was provided in this case, the 
requirements of Pelegrini have been satisfied.  

Factual Background

The veteran's service medical records reveal that he 
underwent a radical mastoidectomy in service for chronic 
mastoiditis of the right ear with residual hearing impairment 
and otorrhea requiring treatment.  

A VA audiometric evaluation in February 1968 revealed 
bilateral discrimination ability of 98 percent.  Hearing was 
noted to be normal in the left ear; mixed type defective 
hearing was noted in the right ear.

A private audiometric examination in November 1988 revealed 
speech discrimination of 96 percent in the right ear and 100 
percent in the left ear.  It was reported that pure tone 
thresholds from 500 to 2000 hertz averaged 43 decibels on the 
right and 30 decibels on the left.

Private hearing evaluations dated from April 1981 to March 
1998 are also of record; however, these evaluations do not 
include speech discrimination scores.  Pure tone thresholds 
from 1000 to 4000 hertz were 70 decibels or lower in the 
right ear and 50 decibels or lower in the left ear.

It was noted on VA audiological evaluation in October 2002 
that the veteran complained primarily of right ear hearing 
loss and constant tinnitus due to service.  Audiological 
evaluation revealed the following pure tone thresholds, in 
decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
65
85
95
110
89
LEFT
15
30
45
70
40

Speech discrimination scores in October 2002 were 92 percent 
on the right and 96 percent on the left.

According to a January 2003 VA ear evaluation, the veteran's 
right eardrum was scarred, and his left eardrum was normal.  
The diagnoses were bilateral neurosensory hearing loss and 
constant tinnitus dating back to the 1960's.  

On VA audiology evaluation in January 2003, the VA 
audiologist who examined the veteran in October 2002 said 
that the results in October 2002 were valid and should be 
used to rate the veteran's hearing.  It was also noted that a 
check of air conduction thresholds did not show any 
significant change.

According to April and July 2003 letters from P.A. Selz, 
M.D., the veteran's hearing loss would never get better 
without a hearing aid.

General Law And Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule).  38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2003).  Separate diagnostic codes identify the 
various disabilities.  Specific schedular criteria will be 
referenced where appropriate below. 


In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2003).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, as noted above, the claims for a rating in excess of 
10 percent for tinnitus and a compensable evaluation for 
bilateral hearing loss are based on the assignments of 
initial ratings for disabilities following an initial award 
of service connection for those disabilities.  In Fenderson 
v. West, 12 Vet. App. 119 (1999), the Court held that the 
rule articulated in Francisco did not apply to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  Id.; 
Francisco, 7 Vet. App. at 58.  

Tinnitus 

The veteran has been granted a 10 percent evaluation for 
tinnitus, which is the maximum schedular evaluation under 38 
C.F.R. § 4.87, Diagnostic Code 6260.  Although no specific 
contentions have been made with respect to this issue, the 
Board will discuss whether a separate compensable evaluation 
could be assigned for tinnitus in each ear.

In May 2003, the Schedule for Rating Disabilities was revised 
with respect to tinnitus.  Effective June 13, 2003, the 
following notes were added to Diagnostic Code 6260:

Note (2): Assign only a single evaluation 
for recurrent tinnitus, whether the sound 
is perceived in one ear, both ears, or in 
the head.

Note (3): Do not evaluate objective 
tinnitus (in which the sound is audible 
to other people and has a definable cause 
that may or may not be pathologic) under 
this diagnostic code, but evaluate it as 
part of any underlying condition causing 
it.  

68 Fed. Reg. 25,822 (May 14, 2003).

While the Board notes that the veteran was not previously 
given notice of the aforementioned revision for evaluating 
tinnitus, the Board's decision to proceed in adjudicating 
this claim does not prejudice the veteran in the disposition 
thereof as there was no change in the actual diagnostic 
criteria.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  The above Notes removed any ambiguity in the rating 
schedule by giving more explicit instructions for the 
evaluation of tinnitus under Diagnostic Code 6260.  Moreover, 
the revision would, in effect, render a claim for separate 
ratings for tinnitus in each ear moot, as they are not 
available as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

VA's Office of the General Counsel recently issued an opinion 
on the instant issue that is binding on the Board, that 
"tinnitus is the perception of sound in the absence of an 
acoustic stimulus."  VAOPGCPREC 2-03; 69 Fed. Reg. 25178 
(2004).  This opinion referenced the notice of proposed 
rulemaking resulting in the amendment to Diagnostic Code 6260 
in May 2003 for the medical explanation of tinnitus:

True (subjective) tinnitus does not 
originate in the inner ear, although 
damage to the inner ear may be a 
precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain 
creates phantom sensations to replace 
missing inputs from the damaged inner 
ear, similar to the brain's creation of 
phantom pain in amputated limbs. . . .

True tinnitus, i.e., the perception of 
sound in the absence of an external 
stimulus, appears to arise from the brain 
rather than the ears.

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
67 Fed. Reg. 59,033 (Sept. 19, 2002) [citing Diseases of the 
Ear, H. Ludman, and T. Wright, 6th ed., chapter 11; Phantom 
auditory perception (tinnitus): mechanisms of generation and 
perception, Neuroscience Research 8:221-2, P. Jasterboff, 
1990; and Mechanisms of Tinnitus.  Allyn and Bacon, 1995, J. 
Vernon and A. Moller (Eds.)].

Based on this medical explanation, VA's Office of General 
Counsel found that 

the perception of noise is the disability 
identified in true tinnitus, and the 
source of this perceived noise is not in 
either or both ears.  The 
undifferentiated nature of the source of 
the noise that is tinnitus is the primary 
basis for VA's practice, as reflected in 
the notice of proposed rulemaking, of 
rating tinnitus as a single disease 
entity.

VAOPGCPREC 2-03, at 3.  Accordingly, it was determined that 
Diagnostic Code 6260 authorized a single 10 percent rating 
for tinnitus, regardless of whether it was perceived as 
unilateral, bilateral, or in the head, and precluded the 
assignment of separate ratings for bilateral tinnitus.  
Consequently, the assignment of an initial evaluation in 
excess of 10 percent for tinnitus is not warranted.  

Bilateral Hearing Loss

Law And Regulations 

The severity of hearing loss is determined by comparison of 
audiometric test results with specific criteria set forth at 
38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2003).  
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz (cycles 
per second).  The Schedule allowed for such audiometric test 
results to be translated into a numeric designation ranging 
from Level I, for essentially normal acuity, to Level XI, for 
profound deafness, in order to evaluate the degree of 
disability from bilateral service-connected defective 
hearing.  The evaluations derived from the schedule are 
intended to make proper allowance for improvement by hearing 
aids.  38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86(a) provide that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. 
§ 4.86(b) provide that when the puretone threshold is 30 
decibels or less at 1,000 hertz, and 70 decibels or more at 
2,000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results is the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86.

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

Analysis

The veteran has been assigned a noncompensable rating for 
bilateral hearing loss by rating decision in February 2003 
based on the private and VA medical evidence of record.  The 
results of the October 2002 VA audiological evaluation showed 
average pure tone thresholds at the relevant frequencies from 
1000-4000 hertz of 89 decibels, with speech discrimination 
ability of 92 percent, in the right ear and of 40 decibels, 
with speech discrimination ability of 96 percent, in the left 
ear.  

When the veteran was seen for VA audiological evaluation in 
January 2003, which is the most recent audiometric 
examination on file, the examiner noted that the October 2002 
results were valid and should be used to rate the veteran's 
hearing loss.  The Board notes that pure tone thresholds from 
1000 to 4000 hertz on private hearing tests prior to October 
2002, which do not include speech discrimination scores, are 
not as severe as on VA examination in October 2002.

As noted above, the provisions of 38 C.F.R. § 4.86(a), 
provide for an alternative method of determining the numeric 
designation of hearing impairment when puretone thresholds 
are at 55 dB or more from 1000 to 4000 Hertz, which is true 
for the right ear only.  

Applying the above examination results to the rating schedule 
reveals a numeric designation of Level VIII for the right ear 
under Table VIa and of Level I in the left ear under Table 
VI.  Applying these findings to Table VII of the rating 
schedule results in a noncompensable evaluation for hearing 
loss under Diagnostic Code 6100.

The veteran's contention that hearing in the veteran's right 
ear is impaired, is supported by both the private and VA 
medical evidence of record.  However, despite the veteran's 
belief that his hearing loss is severe enough to warrant a 
compensable evaluation, the schedular criteria for a 
compensable evaluation have not been met in this case.  As 
noted above, the assignment of disability evaluations for 
hearing impairment is a purely mechanical application of the 
rating criteria.  Lendenmann, 3 Vet. App. at 349.  
Accordingly, an initial compensable evaluation for bilateral 
hearing loss is not warranted.

Since the medical evidence of record relied on by the Board 
is generally consistent and does not show any recent 
significant increase or decrease in symptomatology, the Board 
concludes that staged ratings are not warranted for this 
issue.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In reaching the above decision, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against this claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Mastoidectomy Residuals In The Right Ear

Law And Regulations 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2003).

Unlisted disabilities requiring rating by analogy will be 
coded with the first two numbers of the schedule provisions 
for the most closely related body part and "99."  If the 
rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (2003).

In this case, residuals of the veteran's right ear 
mastoidectomy are rated as analogous to mastoiditis under 
Diagnostic Code 6200.  Chronic suppurative otitis media, 
mastoiditis, or cholesteatoma (or any combination) is rated 
at a maximum 10 percent where there is suppuration, or with 
aural polyps.  38 C.F.R. § 4.97, Diagnostic Code 6200.  A 
Note to Diagnostic Code 6200 provides that hearing 
impairment, and complications such as labyrinthitis, 
tinnitus, facial nerve paralysis, or bone loss of skull are 
evaluated separately.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2003).

Analysis

The Board cannot find a more appropriate code under which to 
rate the veteran's service-connected right ear mastoidectomy 
residuals, and neither the veteran nor his representative has 
suggested another code.  Consequently, the Board concludes 
that the current code is the correct diagnostic under which 
to rate the disability at issue.  See Pernorio, 2 Vet. App. 
at 629.  To warrant a compensable evaluation for 
mastoidectomy residuals in the right ear under Diagnostic 
Code 6200, there must be active suppuration or aural polyps.  

The veteran did not complain of fluid or polyps in his right 
ear on VA audiometric evaluation in October 2002 or on VA ear 
and audiometric examinations in January 2003.  Although there 
was scarring of the right ear on examination in January 2003, 
there was no mention of fluid or polyps.  Since the medical 
records do not contain any recent complaints or findings of 
suppuration or polyps in the right ear, a compensable 
evaluation for right ear mastoidectomy residuals other than 
hearing loss is not warranted. 

Additionally, although scarring of the right ear was shown, 
tenderness, ulceration, limitation of function of the 
affected area, and disfigurement as a result of the scarring 
has not been shown.  See 38 C.F.R. § 4.118 (2003).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against this claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

An initial evaluation in excess of 10 percent for tinnitus is 
denied.

An initial compensable evaluation for bilateral hearing loss 
is denied.

A compensable evaluation for right ear mastoidectomy 
residuals other than hearing loss is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



